department of the treasury internal_revenue_service washington d c date number release date gl-806365-99 uilc memorandum for rocky mountain associate district_counsel from joseph w clark acting branch chief branch general litigation subject this memorandum responds to your date request for advice concerning the above referenced case this document is not to be cited as precedent legend taxpayers corporate debtor issues whether the payments made by corporate debtor on taxpayers’ behalf which are subsequently avoided pursuant to a bankruptcy trustee’s avoidance powers extinguished the taxpayers’ tax_liabilities or tax assessments whether the service was required to give taxpayers due process before remitting avoidable payments to the bankruptcy trustee when the payments were made by corporate debtor against taxpayers’ tax_liabilities conclusions no the avoided payments did not extinguish the taxpayers’ tax_liabilities or tax assessments no the service was not required to give taxpayers due process before remitting payments to the bankruptcy trustee even though remittance will affect taxpayers’ tax_liability discussion gl-806365-99 the facts you presented detail a situation where corporate debtor made payments of the taxpayers’ personal tax_liabilities then filed for chapter bankruptcy protection the taxpayers were insiders of corporate debtor the case was subsequently converted to chapter and the bankruptcy trustee brought an adversary proceeding against the service to avoid the payments a settlement agreement was reached between the service and the trustee whereby a portion of the payments were remitted to the trustee the settlement agreement was approved by the bankruptcy court after notice and opportunity for hearing the issue you raise is whether the payments made by corporate debtor on behalf of the taxpayers extinguished the taxpayers’ tax_liabilities or tax assessments even though a portion of the payments were remitted to the trustee as part of a settlement of a preference action against the service your concern arises from a line of cases holding that payment extinguishes a tax_assessment or tax_liability see bilzerian v usa f 3d 11th cir 63_f3d_83 1st cir 49_f3d_340 7th cir 946_f2d_1143 5th cir you conclude however that because the avoided payments were determined by the bankruptcy court to be property of the corporate debtor they did not extinguish the assessments and that the service should treat that amount as an erroneous credit to the account we agree that the avoided payments were determined by the bankruptcy court to be property of the corporate debtor and did not extinguish the tax assessments in this case the trustee’s avoidance action was brought under sec_544 sec_547 and of the bankruptcy code each of these provisions provide instances in which the trustee in a bankruptcy case may avoid transfers of property by the debtor avoid means to annul cancel make void or destroy the efficacy of see black’s law dictionary 6th ed see also 500_us_291 court found that congress intended the term avoid in bankruptcy code sec_522 to be given its standard legal meaning to annul or undue citing black’s law dictionary matter of merchant’s grain 93_f3d_1347 7th cir court followed farrey applying same standard legal meaning to the term avoid in bankruptcy code sec_545 thus the payments at issue were annulled canceled voided and without efficacy to the extent of the bankruptcy court’s order approving the settlement the line of cases holding that payment extinguishes a tax_assessment or tax_liability do not apply in these cases the taxpayers paid their tax_liabilities then the service erroneously refunded the payments back to the taxpayers the service attempted to use administrative collection procedures to collect the erroneously refunded payments the service argued that because the erroneous refunds left the tax_liabilities unpaid it could use administrative collection procedures based upon the original tax assessments the courts rejected this argument and the service has changed its position accordingly the reasoning of these cases was gl-806365-99 best articulated in o’bryant which held that there is a fundamental difference in character between the money the taxpayers originally owed and the money they owe as a result of the erroneous refund f 3d pincite the court reasoned that the money owed as a result of the erroneous refund is not the money that the original assessment contemplated but is owed because they were unjustly enriched by the service's mistake id because this type of debt is not a tax debt which was satisfied by the payment it would not make sense to allow the service to use_tax collection procedures to collect it id thus the court concluded that the service was confined to the erroneous collection procedures available in the tax code id pincite the o’bryant line of cases is inapplicable to this case because the payments were not properly made and erroneously refunded thereby creating a separate liability based upon the taxpayers’ unjust enrichment it the present case there has been no payment of the taxpayers' tax_liability the payments were avoided or annulled as a result of the preference action and therefore had no efficacy the present liability is still one for the underlying taxes further the concern in the o’bryant line of cases was that taxpayers should not be subject_to administrative tax collection procedures when they had in fact fulfilled their obligations under the tax code f 3d pincite the taxpayers have not fulfilled their tax obligations in this case where the payments were made by a separate_entity and were avoidable under the avoidance provisions of the bankruptcy code see also clark f3d pincite following wilkes f 2d pincite only payments made by the taxpayer and not by irs error extinguish assessments finally it would be an absurd result if taxpayers could make avoidable payments and thereby exchange tax_liabilities for non-tax liabilities taxpayers argue that the service should reverse the assessed liabilities and give them credit for the avoided payments because the service did not give them any due process before agreeing to remit the funds to the bankruptcy trustee they do not specify what type of due process they think would be necessary this argument fails for two reasons first their agreement if any with corporate debtor to have it pay their tax_liabilities was an agreement with the corporate debtor not the service their claim if any for breach of such an agreement whether it be for breach of contract or promissory estoppel would be against corporate debtor not the service the service had no obligation towards taxpayers with regard to this agreement because the service was not a party to it second taxpayers had the opportunity to object to the settlement upon the notice and opportunity for hearing provided on the motion to compromise in the bankruptcy court if you have any further questions please call the attorney assigned to this matter at
